Citation Nr: 0429141	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  02-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating for 
hypertensive nephrosclerosis, currently evaluated as 30 
percent disabling. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and May 2001 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
New Orleans, Louisiana (RO).  

The veteran's claims were previously before the Board, and in 
a December 2003 remand they were returned to the RO for 
additional development.  That development has not been fully 
completed, and the claims are being returned to the RO for 
additional development.  Therefore, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.

In a December 2003 remand, the Board addressed the above 
claims and requested that the veteran undergo a cardiology 
examination to determine the nature and severity of his 
hypertensive heart disease as arteriolar nephrosclerosis is 
rated according to predominant symptoms as renal dysfunction, 
hypertension, or heart disease.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7505 (2003).  The Board instructed that the 
veteran was to be provided with specific examinations and 
tests regarding his heart condition.  In reviewing the May 
2004 VA examination report, it does not appear that the 
examiner has conducted all of the tests specified by the 
Board.  As such, an additional examination is necessary prior 
to adjudication of the veteran's claim of entitlement to an 
increased rating for hypertensive nephrosclerosis.  

In addition, in light of the pending increased rating claim, 
a remand is also necessary for the veteran's TDIU claim.  A 
grant of the increased rating may affect the outcome of the 
TDIU claim and as such consideration of that issue is 
deferred at this time.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a cardiology 
examination to determined the nature and 
severity of his hypertensive heart 
disease.  Send the claims folder to the 
examiner for review.  After reviewing the 
file, obtaining the veteran's history, 
and examining the veteran, the examiner 
should provide an opinion as to the 
following:

(a)  Whether the veteran has 
hypertensive heart disease related to 
his service-connected hypertension 
that is manifested by definite signs 
of congestive heart failure (the 
frequency of such attacks should be 
reported) with more than sedentary 
employment precluded;

or

by marked enlargement of the heart, 
confirmed by roentgenogram, or the 
apex beat beyond the midclavicular 
line, sustained diastolic 
hypertension, diastolic 120 or more, 
which may later have been reduced, 
and dyspnea on exertion with more 
than light manual labor precluded;

(b)  Indicate the amount of workload 
(measured in metabolic equivalents) 
which results in dyspnea, fatigue, 
angina, dizziness, or syncope. If a 
laboratory determination of METs by 
exercise testing cannot be performed 
for medical reasons, the examiner 
should provide an estimation of the 
level of activity (expressed in METs 
and supported by specific examples, 
such as slow stair climbing) that 
would result in dyspnea, fatigue, 
angina, dizziness, or syncope;

(c)  Whether the veteran has left 
ventricular dysfunction with an 
ejection fraction of 30 to 50 percent 
or less than 30 percent;

(d)  Describe the effects the 
veteran's hypertensive 
nephrosclerosis has on his ability to 
secure and maintain employment.

2.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims.  If 
the determinations remain adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



